Case 3:14-cr-00175-WHA Document 962-19 Filed 01/10/19 Page 1 of 3




          EXHIBIT S
Report for Pole Number: 102292430
                          Case 3:14-cr-00175-WHA Document 962-19 Filed 01/10/19 Page 2 of 3


                                                               Pole Detail Report


   Equip ID:               102292430      Pole Num:               120172447        Map Lat:              38.414424
   Map Name:              JJ39            Structure:                               Map Lng:              -122.248689
   Owner:                  PG&E owned pole                                                                 Show in Map Guide
   Address:               3683 ATLAS PEAK RD 3S                                                           Show in Google Map
   Cust Info:              REPLACED POLE
   Access:                 Readily Accessible                                      Environmental:        No environmental conditions
   Reason:                 No Access Issues                                        Alerts:               No Alerts
   Immediate Response Conditions: Immediate Response Comments:
   No Immediate Response Conditions
   GIS Guid:               164C26D27AA64ADFA647E8D194F4DA55


                                                                  Adjacent to
   Pole Type:             Through Bore Location :                                  Attachments:          Communications,Distribution
                                                                  road or street
   Surface:                Dirt           Walkway:                0                JP Num:               PT3308
                          McFarland
   Supplier:                              Mfr Year:               2017             Ins Year:             2017
                          Cascade Co
   Species :               Douglas Fir    Class:                  4                Height:               45
                           Penta in
   Orig Treat:                            Orig Circ:              37               Estimated Data:       [J
                           Petroleum
   Existing Rnfcmnt:       No Reinforcement                                        Solid Surface:




   Project Status:        ACTIVE          Contractor:             OSM
   Foreman:                m4a0           Current Circ:           0.00             Snow Load:
   Pole Work Status:      Complete        Effective Circ:         0.00             Front Span Length :
   Crew ID:               OSM241          Encl Pkt Count:                          Back Span Length :
   Visit Date:             10/26/2017     Exp Pkt Count:                           Full Span Count:
   Work Report:                           Mch Dmg Count:                           Single Span Count:
                          Test and
   lnsptn Type:                           Steel Installed:                         Equip Count:
                          Treat
                          No
   Excavation:                            No Steel Rsn:                            Drop Count:
                          Excavation
   External Treat:        No Treat        Banding Issue:                           Pole Load:            0%
                          Visual
   Internal Test:         Inspection      GL Shell Avg:           0.00             Wood Strength:        100%
                          Only
   Internal Trt:          No Treat        BG Shell Avg:           0.00             Rmng Strength:        0%
   Test Issues:           No Issues       Shell@66:               0.00             Result Status         Pass
   Trtmnt Issues:         No Issues       Shell@54:               0.00             Comments:
   Pole Top Cndtn:        Good            Shell@42:               0.00
   Pole Bttm Cndtn:       Good            Shell@26:               0.00
   None                                   Shell @15:              0.00


   Project Status:        CLOSED          Contractor:             UPT
   Foreman:               cglenn001       Current Circ:           37.00            Snow Load:



http: "'' ,112 plt/Rcpo11PolcDc!ailPop.asp\.'lPolcRdnum~ !02292'-130[12/7/2017 11:43: 11 AM]

   CONFIDENTIAL                                                                                                        PGE-CPUC 00006187
R eport for Pole Number: 102292430
                           Case 3:14-cr-00175-WHA Document 962-19 Filed 01/10/19 Page 3 of 3
   Pole Work Status:       Complete        Effective Circ:         35.00            Front Span Length:
   Crew ID:                UPT160          Encl Pkt Count:                          Back Span Length :
   Visit Date:             10/09/2012      Exp Pkt Count:                           Full Span Count:
   Work Report:            943504          Mch Dmg Count:                           Single Span Count:
                           Test and
   lnsptn Type:                            Steel Installed:                         Equip Count:
                           Treat
                           Complete
   Excavation:                             No Steel Rsn:                            Drop Count:
                           Excavation
   External Treat:         BG Treat        Banding Issue:                           Pole Load:           0%
                           Visual Sound
   Internal Test:                       GL Shell Avg :             2.77             Wood Strength:       100%
                           and Pull
   Internal Trt:           Fume            BG Shell Avg:           3. 10            Rmng Strength:       0%
                           BG
   Test Issues:                            Shell@66:               0.00             Result Status        Pass
                           Obstruction
   Trtmnt Issues:          No Issues       Shell@54:               0.00             Comments :
   Pole Top Cndtn:         Fair            Shell@42:               0.00
   Pole Bttm Cndtn:        Poor            Shell@26:               0.00
                                                                                    02/02/2013 00:48:51 BCH_WM_PTT (BCH_WM_PTT) SHALLOW
   Butt Rot,lnsect or Animal                                                        DUE TO ROC K
                                           Shell@15:               0.00
   Damage,Termites


   Project Status:         CLOSED          Contractor:             DAV
   Foreman:                                Current Circ:           37.00            Snow Load:
   Pole Work Status:       Complete        Effective Circ:         37.00            Front Span Length:
   Crew ID:                                Encl Pkt Count:                          Back Span Length :
   Visit Date:             06/09/2003      Exp Pkt Count:                           Full Span Count:
   Work Report:            PO441 22        Mch Dmg Count:                           Single Span Count:
                           Test and
   lnsptn Type:                            Steel Installed:                         Equip Count:
                           Treat
                           Complete
   Excavation:                             No Steel Rsn:                            Drop Count:
                           Excavation
   External Treat:         BG Treat        Banding Issue:                           Pole Load:           0%
   Internal Test:                          GL Shell Avg:           99.00            Wood Strength:       100%
   Internal Trt:           Fume            BG Shell Avg:           0.00             Rmng Strength:       0%
   Test Issues:                            Shell@66:               0.00             Result Status        Pass
   Trtmnt Issues:                          Shell@54:               0.00             Comments:
   Pole Top Cndtn:                         Shell@42:               0.00             04/05/2010 19:51:25 BCH_WM_PTT (BCH_WM_ PTT)
   Pole Bttm Cndtn :       Fair            Shell@26:               0.00             DMISCINFOLARGE ROC KS,PCONDTOP2X2 WOOD PEC KER
   Insect or Animal Damage                 Shell @15:              0.00             HOLES ON TOP




http: 11,1 ,112 plt!Rcpo11PolcDc!ailPop.asp\.'lPolcRdnum~ !02292'130(1 2/7/2017 11:43: 11 AM]

   CONFIDENTIAL                                                                                                 PGE-CPUC_00006188
